Exhibit 10.3

EXECUTION VERSION

FOURTH JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Intercreditor Agreement, dated as of
January 29, 2010 (as supplemented on March 14, 2012, on January 31, 2013 and on
March 28, 2013, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “1-1/2 Lien Intercreditor
Agreement”), among Wilmington Trust, National Association (as successor by
merger to Wilmington Trust FSB), as Trustee and as Collateral Agent (the “1-1/2
Lien Trustee”) (as Second-Priority Agent under the 1-1/2 Lien Intercreditor
Agreement for the holders of the Notes), Wilmington Trust, National Association,
as trustee (the “First Lien Trustee”) for the holders of the notes (the
“Existing First Lien Notes”) issued under that certain Indenture, dated as of
March 14, 2012, among Hexion Inc. (formerly known as Momentive Specialty
Chemicals Inc., the “Company”), as successor issuer by merger to Hexion U.S.
Finance Corp., the guarantors named therein and the First Lien Trustee (as
supplemented on January 31, 2013, on March 28, 2013 and on December 2, 2014, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “First Lien Indenture”) (as Senior-Priority Agent under
the 1-1/2 Lien Intercreditor Agreement for the holders of the Existing First
Lien Notes), Hexion LLC (formerly known as Momentive Specialty Chemicals
Holdings LLC, “MSCH”), the Company, each subsidiary of the Company party thereto
and, pursuant to that certain Third Joinder and Supplement to Intercreditor
Agreement, dated as of March 28, 2013 (the “Third Joinder”), JPMorgan Chase
Bank, N.A. (the “ABL Credit Agreement Agent”), as Senior-Priority Agent for the
ABL Secured Parties (as defined in the Third Joinder) and JPMorgan Chase Bank,
N.A., as Intercreditor Agent, and (ii) the 1-1/2 Lien Notes Indenture.
Capitalized terms used but not defined herein shall have the meanings assigned
in the 1-1/2 Lien Intercreditor Agreement.

This Fourth Joinder and Supplement to the 1-1/2 Lien Intercreditor Agreement
(this “Agreement”), dated as of April 15, 2015 (the “Effective Date”), by and
among (i) Wilmington Trust, National Association, as trustee (the “New First
Lien Notes Trustee”) pursuant to that certain Indenture, dated as of the date
hereof, among the Company, as issuer, the guarantors party thereto from time to
time and the New First Lien Notes Trustee (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “New First Lien
Indenture”), (ii) the Intercreditor Agent, (iii) the First Lien Trustee (as
Senior-Priority Agent under the 1-1/2 Lien Intercreditor Agreement for the
holders of the Existing First Lien Notes), (iv) the ABL Credit Agreement Agent
(as Senior-Priority Agent under the 1-1/2 Lien Intercreditor Agreement for the
ABL Secured Parties), (v) the 1-1/2 Lien Trustee (as Second-Priority Agent under
the 1-1/2 Lien Intercreditor Agreement for the holders of the Notes), (vi) MSCH,
(vii) the Company and (viii) each Subsidiary of the Company listed on Schedule I
hereto, has been entered into (A) to record the accession of the New First Lien
Notes Trustee as an additional Senior-Priority Agent under the 1-1/2 Lien
Intercreditor Agreement on behalf of the holders of the 10.00% first-priority
senior secured notes due 2020 (the “New First Lien Notes”) issued under the New
First Lien Indenture, (B) with respect to the Liens securing certain Obligations
as set forth below, to confirm and evidence that such Liens



--------------------------------------------------------------------------------

shall, for purposes of the 1-1/2 Lien Intercreditor Agreement, be equal and
ratable with all Liens on the Common Collateral securing any other Senior Lender
Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New First Lien Notes Trustee, as trustee for the holders of the New First
Lien Notes, agrees to become, with immediate effect, a party to and agrees to be
bound by the terms of the 1-1/2 Lien Intercreditor Agreement as Senior-Priority
Agent for the holders of the New First Lien Notes, as if it had originally been
party to the 1-1/2 Lien Intercreditor Agreement as Senior-Priority Agent for the
holders of the New First Lien Notes.

B. The New First Lien Indenture has been designated by the Company as being
included in the definition of “Credit Agreement” set forth in the 1-1/2 Lien
Notes Indenture. The New First Lien Indenture, the New First Lien Notes, the
Security Documents (as defined in the New First Lien Indenture) (the “Security
Documents”) and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in the 1-1/2 Lien Notes Indenture.

C. The Liens securing the Obligations under the New First Lien Notes, the New
First Lien Indenture and any other document or agreement entered into pursuant
thereto granted pursuant to the Security Documents have been designated by the
Company as having been incurred pursuant to clause (8)(B) of the definition of
“Permitted Liens” set forth in the 1-1/2 Lien Notes Indenture. The Obligations
under the New First Lien Indenture and any other document or agreement entered
into pursuant thereto constitute First-Lien Indebtedness (which First-Lien
Indebtedness, for the avoidance of doubt, also constitutes Future First-Lien
Indebtedness) and Senior Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
1-1/2 Lien Intercreditor Agreement and, subject to the terms of any other
applicable intercreditor agreement then in effect, shall be equal and ratable
with all Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement then in effect, the
Common Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, the Common Collateral upon the exercise
of remedies shall be applied by the Intercreditor Agent ratably to the Senior
Lender Claims and, with respect to each class of Senior Lender Claims, in such
order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred.

 

2



--------------------------------------------------------------------------------

F. The New First Lien Notes Trustee confirms that its address for notices
pursuant to the 1-1/2 Lien Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement confirms the acceptance of the New First Lien
Notes Trustee, acting for the benefit of the holders of the New First Lien
Notes, as a Senior-Priority Agent for purposes of the 1-1/2 Lien Intercreditor
Agreement.

H. Except as expressly provided herein, in the 1-1/2 Lien Intercreditor
Agreement or in any Senior Lender Documents, the New First Lien Notes Trustee is
acting in the capacity of Senior-Priority Agent solely with respect to the
Senior Lender Claims owed to the New First Lien Notes Trustee and the holders of
the New First Lien Notes. For the avoidance of doubt, the provisions of Article
VII of the New First Lien Indenture applicable to the New First Lien Notes
Trustee thereunder shall also apply to the New First Lien Notes Trustee acting
under or in connection with the 1-1/2 Lien Intercreditor Agreement.

I. This Agreement and any claim, controversy or dispute arising under or related
to such Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:

/s/ Peter S. Predun

Name: Peter S. Predun Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as Senior-Priority Agent for the ABL

Secured Parties

By:

/s/ Peter S. Predun

Name: Peter S. Predun Title:   Executive Director

[Signature Page to Fourth Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as New First Lien Notes

Trustee, as Senior-Priority Agent for holders

of the New First Lien Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger

Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Senior-Priority Agent for holders of
the Existing First Lien Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger

Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger

to Wilmington Trust FSB),

as 1-1/2 Lien Trustee, as Second-Priority

Agent for holders of the Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger

Title:   Vice President

[Signature Page to Fourth Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HEXION LLC By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary HEXION INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary BORDEN CHEMICAL
FOUNDRY, LLC By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary HEXION INVESTMENTS
INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary HEXION INTERNATIONAL
INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary

HEXION CI HOLDING COMPANY

(CHINA) LLC

By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary

[Signature Page to Fourth Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HSC CAPITAL CORPORATION By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary LAWTER INTERNATIONAL
INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary OILFIELD TECHNOLOGY
GROUP, INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary NL COOP HOLDINGS LLC
By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary

[Signature Page to Fourth Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Hexion Investments Inc.

Hexion International Inc.

Hexion CI Holding Company (China) LLC

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC